                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                     )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )   Case No. CR-21-39-G
                                              )
TRACI M. ASHFORD and                          )
DARIUS HEAD,                                  )
                                              )
       Defendants.                            )

                                         ORDER

       Now before the Court is Plaintiff United States’ Unopposed Motion to Amend

Indictment (Doc. No. 48).      The United States requests that the February 19, 2021

Indictment (Doc. No. 1) be amended to correct a potential scrivener’s error by substituting

the name “Darius Head” for “Darius Doeshun Head” in the style and body of the

Indictment.

       For good cause shown, and there being no objection by any party, and no dispute as

to the identity of Defendant Darius Head, the Unopposed Motion (Doc. No. 48) is

GRANTED. See, e.g., United States v. Calderon-Rodriguez, 811 F. Supp. 2d 561, 562

(D.P.R. 2011) (granting government’s motion to amend indictment where correcting the

typographical error did not “affect[] the substance of the indictment or the crimes for which

the defendant ha[d] been indicted”). The Court ORDERS that the Indictment shall be and

is amended in the manner described to reflect that “Darius Head” is the identified

Defendant. The case caption in this matter shall be updated accordingly.

       The pending motions relevant to previous trial settings (Doc. Nos. 34, 44) are
DENIED AS MOOT.

    IT IS SO ORDERED this 15th day of July, 2021.




                                      2
